Citation Nr: 0207283	
Decision Date: 07/03/02    Archive Date: 07/10/02	

DOCKET NO.  00-12 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits calculated in the amount of $7,514.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2000 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which denied the benefit sought on 
appeal.  The veteran, who had active service from August 1967 
to April 1969, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

A BVA decision dated in April 2001 remanded the case to the 
RO for additional development and adjudication.  That having 
been accomplished, the case was returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no indication of fraud, misrepresentation or bad 
faith on the part of a veteran in the creation of the 
overpayment.  

3.  Recovery of the overpayment of improved pension benefits 
in the amount of $7,514 would not be against equity and good 
conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of an overpayment of 
improved pension benefits calculated in the amount of $7,514 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5302 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Collectively, letters 
from the RO dated in May 1999 and January 2000, as well as 
the statement of the case and supplemental statement of the 
case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reason his claim was denied.  In 
addition, in a letter from the RO to the veteran dated in 
July 2001, the RO informed the veteran of the specific 
provisions of the VCAA.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
waiver of recovery of overpayment cases require information 
from the veteran concerning his financial circumstances.  The 
veteran has submitted three financial status reports in 
connection with his claim.  Further, the veteran and his 
representative have not made the Board aware of any 
outstanding evidence that needs to be obtained prior to 
further appellate review.  Accordingly, the Board finds that 
VA has done everything necessary to assist the veteran and 
that no further action is necessary to satisfy the 
requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.  



Background and Evidence

The veteran does not appear to dispute the basic facts in 
this case.  A letter from the RO to the veteran dated in 
December 1997 informed him that he had been awarded VA 
pension starting September 1, 1997.  That letter informed the 
veteran that his pension rate depended on his income and the 
number of his dependents.  He was also informed that medical 
expenses paid by him could be used to reduce the income 
counted in calculating his pension award.  The letter listed 
the income counted, specifically $10,200 in income from 
earnings for his wife.  The RO informed the veteran that it 
was his responsibility to inform the VA if there was any 
change in family income, gain or loss of a dependent, his net 
worth increased or he moved.

A VA Form 21-0517 (Improved Pension Eligibility Verification 
Report) (EVR) from the veteran dated in February 1999 showed 
the veteran reported that between January 1, 1998 to 
December 31, 1998 he received $12,448 in gross wages from 
employment, his wife had received $13,586 and one child had 
received $1,432. 

A letter from the RO to the veteran dated in May 1999 
informed him that his pension payments were being terminated 
because the RO had received evidence showing that the 
veteran's family income or net worth had changed.  The 
evidence supporting this determination consisted of the EVR 
report for 1998 received from the veteran.  The letter 
informed the veteran that his countable income for 1998 
totaled $26,034 and that the maximum annual rate of income 
permitted was $15,777.  Lastly, the RO informed the veteran 
if the change in the award decreased payments for a prior 
period an overpayment may be created and that additional 
information would be forthcoming concerning this matter. 

A letter dated in May 1999 from the VA's Debt Management 
Center in St. Paul, Minnesota informed the veteran that he 
owed the VA $7,514.  

A statement from the veteran dated in June 1999 shows the 
veteran related that it would be a hardship to repay the 
overpayment.  He indicated that his daughter had just been 
discharged from the hospital.  

A VA Form 20-5655 (Financial Status Report) dated in June 
1999 shows the veteran reported that his total monthly net 
income was $938 and that his total monthly expenses were 
$989.  Included in the monthly expenses was $35 for cable and 
$346 in payments on installment contracts and other debt.  

A Financial Status Report dated in July 1999 shows the 
veteran reported that his monthly gross salary was zero and 
that his spouse's was $1,000.  The form reflects that the 
veteran and his spouse reported that his net monthly income 
less expenses was $900.

A VA Form 20-5655 dated in June 2000 shows the veteran 
reported that his net monthly income less expenses was $2.  
Included in the monthly expenses was $350 in monthly payments 
on installment contracts and other debt.  

Law and Analysis

The veteran has requested a waiver of recovery of the 
overpayment of pension benefits essentially citing financial 
hardship if he is required to repay the overpayment.  At this 
point, the Board would note that there is no indication from 
the evidence that there is any fraud, misrepresentation or 
bad faith on the part of the veteran.  As such, there is no 
statutory or regulatory bar to consideration of the waiver 
request.  See 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 2001; 
38 C.F.R. § 1.965(b) (2001) ("[t]he recovery of any payment 
or the collection of any indebtedness (or any interest 
thereon) may not be waived under this section if, in the 
Secretary's opinion, there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining a waiver of such 
recovery or the collection of such indebtedness. . . .").  As 
such, the remaining question is whether a recovery of the 
overpayment would be against equity and good conscience.  

In applying the equity and good conscience standard, the 
factors to be considered are listed in 38 C.F.R. 
§ 1.965(a)(1)--(6), and include fault of the debtor, 
balancing of faults, undue hardship, defeat of the purpose, 
unjust enrichment and changing position to one's detriment.  
In considering these standards, the Board finds that the VA 
was not at fault in creating the overpayment and that any 
fault in the creation of the overpayment would be on the part 
of the veteran in failing to report changes in his income.  
In December 1997 the veteran was clearly informed of the need 
to report any family income changes and did not do so until 
February 1999 after he had received one year of pension 
benefits in 1998 based on incorrect information concerning 
his income.  Such payments in 1998 represented an unjust 
enrichment to the veteran because he received greater pension 
benefits to which he would otherwise not have been entitled 
had he promptly reported to the VA the change in his family 
income.  There is no evidence that the veteran changed his 
position to his detriment or that he relinquished a valuable 
right or incurred a legal obligation in connection with 
either the award or termination of pension benefits.  

Furthermore, there is no indication that the withholding of 
benefits or recovery of the overpayment would nullify the 
objective for which the benefits were intended.  Pension 
benefits were provided to the veteran based on the fact that 
he was totally disabled and unable to work and his 
representation that his income was below a prescribed level.  
Subsequent information clearly indicated that the veteran's 
income level was not below the prescribed level, and 
consequently, the objective for which the benefits were 
intended, to increase the veteran's income level to the 
prescribed level, no longer existed in 1998.

The last factor for consideration is undue hardship, that is, 
whether the collection would deprive the veteran or his 
family of basic necessities.  While the information provided 
by the veteran concerning his financial circumstances in 
three financial status reports varies, the Board finds that 
the veteran's basic necessities are being satisfied with 
income remaining for other installment debt and discretionary 
spending.  For example, in a financial status report dated in 
June 1999 the veteran reported $35 in monthly expenses for 
cable and $346 in monthly payments on installment contracts 
and other debts.  While a financial status report dated in 
July 1999 contains scant information, the veteran did report 
that his net monthly income less expenses was $900.  Finally, 
in a financial status report dated in June 2000, the veteran 
reported that his net monthly income barely exceeded his 
expenses by $2, but the veteran again reported monthly 
payments on installment contracts and other debts of $350.  

The Board is of the opinion that given the veteran's basic 
necessities are being satisfied with additional discretionary 
income available for installment debt, requiring the veteran 
to repay the overpayment of pension benefits would not cause 
undue hardship.  The Board believes that it is not 
unreasonable for the veteran to afford the VA the same 
consideration being given to other creditors listed on the 
financial status reports.  Accordingly, the Board finds that 
waiver of recovery of an overpayment of pension benefits 
calculated in the amount of $7,514 is not warranted.  


ORDER

Waiver of recovery of an overpayment of pension benefits 
calculated in the amount of $7,514 is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

